DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2020 has been considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0191] of the instant published disclosure, USPgPub 2020/0360505. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 196-204 and 214 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 198 requires that the at least one adaptation mutation is a Trp98Gly (W98G), but the location of the mutation within the Zika genome is indeterminable.
Instant claims 199 and 207 require that the Zika virus does not comprise a mutation in the envelop protein. Haddow et al. supra sequence the open reading frames of five isolates from mosquitoes and determined two distinct geographic lineages of Zika with extensive genetic variations in the envelop sequences among the MR 766 strains, see the abstract, Author Summary, “Genetic variation among the three MR 766 sequences” and Figure 2. Due to the rapid mutation rates in Zika viruses and the quantity of strains, it is unclear how one skilled in the art would determine whether an envelope protein does not possess a mutation without a consensus sequence template for comparison and a conclusory analysis that an envelope protein supra, discussing extensive divergence in Zika virus genotype pattern analysis.   
Claim 214 recites the limitation "“lacking the at least one non-human cell adaptation mutation” (emphasis underlined)" in line 4.  There is insufficient antecedent basis for this limitation in the claim and it cannot be determined if at least one specific non-human cell adaptation mutation is intended to be lacking, especially since it contradicts the presence of at least one non-human cell adaptation mutation, recited in previous claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 196-200 and 205-207 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature, without significantly more.
Instant claim 196 is drawn to a vaccine or immunogenic composition comprising one or more antigens from a Zika virus that comprises at least one non-human cell adaptation. Instant claims 197 and 205 require that the at least one adaptation mutation occurs at position 98 of SEQ ID NO: 1, or at a position corresponding to position 98 of SEQ ID NO: 1. Instant claims 198 and 206 require that the at least one adaptation mutation is a Trp98Gly (W98G) and claims 199 and 207 require that the virus does not comprise a mutation in the envelope protein E (Env). Instant claim 200 states that the Zika virus is from strain PRVABC59.
The instant Zika virus claimed, requiring at least one adaptation mutation, W98G, at a position corresponding to position 98 of SEQ ID NO: 1, that also does not comprise an Env 
viruses containing the E-330L/ NS1-98G mutations were more fit in Vero cell culture. These results, coupled with the very low frequencies of these variants in the initial patient serum, suggest the variants arose during initial passaging of the isolate, perhaps due to increased fitness in Vero cells conferred by the mutations.   
 
	In addition, Borucki et al. (PLoS One. December 2019; 14 (12): e0225699) teach a natural Zika virus consensus sequence from Puerto Rico that possessed a glycine (G) residue at NS1 position 98 in 2015, see the bottom of the second paragraph of “Variants that become consensus sequences” on page 25 and Table S2.    
Therefore, the NS1-98G mutation is a natural feature of the PRVABC59 isolate since it was present at low levels in the initial patient serum prior to Vero cell passaging, according to the teachings of Duggal et al., since both the E-330L/ NS1-98G mutations were present at low levels in the initial patient serum. The NS1-98G mutation was also detected in Puerto Rico in 2015, as evidenced by Borucki et al. The E-330L is not considered a mutation in the PRVABC59 isolate, as instantly required in claims 199 and 207, since it was present at low levels in the initial patient serum prior to Vero cell passaging, according to the teachings of Duggal et al.  The natural amino acid, leucine, present at position 330 of PRVABC59 Env is also identified in paragraph [0254], Table 3 and Figure 6 of the instant published disclosure (USPgPub 2020/0360505). The instant Zika virus claimed, requiring at least one adaptation mutation, W98G, at a position corresponding to position 98 of SEQ ID NO: 1, that also does not comprise Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the instant claims recite a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two requires eligibility analysis to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See MPEP § 2106.04(d). The instant Zika virus claimed requires no additional elements that distinguish the Zika virus from the naturally-occurring Zika virus comprising at least one adaptation mutation, W98G, at a position corresponding to position 98 of SEQ ID NO: 1, that also does not comprise an Env mutation, derived from strain PRVABC59 of Duggal et al. The instant claims also recite that the Zika virus is comprised within a vaccine or an immunogenic composition. However, recitation of “vaccine or immunogenic composition” fails to meaningfully limit the claims because it is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP § 2106.05.  The presence of a possible pharmaceutical carrier, vehicle, and/or excipient does not change the nature or properties of a Zika virus comprising at least one adaptation mutation, W98G, at a position corresponding to position 98 of SEQ ID NO: 1, that also does not comprise an Env Association for Molecular Pathology v. Myriad Genetics, Inc. -U.S.—(June 13, 2013).
Please note that claims reciting additional limitations that do amount to significantly more than the judicial exception include chemical inactivation and/or the inclusion of an adjuvant, recited in instant claims 201-204 and 208-210 (none of which are included in this rejection).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 196-215 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Instant claims 196-204 are drawn to a vaccine or an immunogenic composition comprising “one or more antigens from a Zika virus”. The instant disclosure only discusses the use of full Zika virus genomes. There is no disclosure for a vaccine or an immunogenic composition comprising “one or more antigens from a Zika virus”, encompassing any single or combination of the polypeptide subunits selected from: the capsid, precursor membrane, envelope, non-structural polypeptides: NS1, NS2A, NS2B, NS3, NS4A, NS4B, and/or NS5.  Paragraph [0121] of the instant published disclosure (USPgPub 2020/0360505), discussing subunit immunogenic compositions does not discuss, with sufficient specificity, any single or combination of the polypeptide subunits selected from: the capsid, precursor membrane, envelope, non-structural polypeptides: NS1, NS2A, NS2B, NS3, NS4A, NS4B, and/or NS5, encompassed by instant claims 196-204.
Instant claims 196 and 214 require a composition comprising one or more antigens from a Zika virus with and without, respectively, “at least one non-human cell adaptation mutation”.  It is not clear what is intended by this phrase since Zika virus is an arbovirus, mainly transmitted through mosquitoes to numerous animal species, see the bottom of the second column of the first page of Haddow et al. (PLoS Neglected Tropical Diseases. 2012; 6 (2): e1477). As such, it is not clear what mutations in a Zika virus genome could be identified as a “non-human cell adaptation mutation”, as instantly required, since the RNA virus circulates through a number of mosquito-enzootic cycles, including humans, and undergoes an abundance of mutations due to its polymerase incapable of proofreading (see the top of the abstract of Borucki et al. (PLoS One. December 2019; 14 (12): e0225699). It is unclear which or how any mutation could be identified 
Instant claims 197, 205, and 206 require that the at least one adaptation mutation occurs at position 98 of SEQ ID NO: 1, or at a position corresponding to position 98 of SEQ ID NO: 1. Instant claim 206 requires that the at least one adaptation mutation is a Trp98Gly (W98G) in SEQ ID NO: 1. Claim 198 also requires that the at least one adaptation mutation is a Trp98Gly (W98G), but the location of the mutation within the Zika genome is indeterminable. However, Zika virus undergoes an abundance of mutations due to its polymerase incapable of proofreading (see the top of the abstract of Borucki et al. (PLoS One. December 2019; 14 (12): e0225699). The skilled artisan would be unable to determine where a position corresponding to position 98 of SEQ ID NO: 1, as asserted by the claims, would be, as evidenced by Musso et al. (Clinical Microbiology Reviews. July 2016; 29 (3): 487-524). In Table 2, Musso et al. show that the length of NS1, where W98G occurs (discussed at least in instant paragraph [0009] of the instant published disclosure), differs between different Zika virus strains.  The African MR 766 prototype strain NS1 is 342 amino acid residues in length and French Polynesia H/PF/2013 strain is 352 residues in length. Therefore, the skilled artisan would be unable to determine where a position corresponding to position 98 of SEQ ID NO: 1 would be, especially in instant claim 198, where the location within the Zika genome is not provided.
Instant claims 199 and 207 require that the Zika virus does not comprise a mutation in the envelop protein. Haddow et al. supra sequence the open reading frames of five isolates from 
Also see the entire teachings of Borucki et al. supra, discussing extensive divergence in Zika virus genotype pattern analysis.  In the “Author Summary” and “Animal sources of ZIKV” of Faye et al. (PLoS Neglected Tropical Diseases. 2014; 8(1): e2636) discuss molecular evolution and recombination events of various Zika virus lineages from 1968 to 2002. It is unclear which or how any mutation could be identified specifically as “non-human” or identify a Zika virus that does or does not possess an Env mutation compared with other Zika family members. 
The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  There is no disclosure of 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is.  Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406. 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of Zika viruses claimed. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claims 196-215 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition comprising an inactivated Zika virus comprising a W98G of SEQ ID NO: 1 of PRVABC59 and an adjuvant and a method for inducing an immune response, does not reasonably provide enablement for a live Zika virus comprising a W98G of SEQ ID NO: 1 of PRVABC59 in a .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Instant claims 196-204 are drawn to a vaccine or an immunogenic composition comprising “one or more antigens from a Zika virus”. The instant disclosure only discusses the use of full Zika virus genomes. There is no disclosure for a vaccine or an immunogenic composition comprising “one or more antigens from a Zika virus”, encompassing any single or combination of the polypeptide subunits selected from: the capsid, precursor membrane, envelope, non-structural polypeptides: NS1, NS2A, NS2B, NS3, NS4A, NS4B, and/or NS5.  Paragraph [0121] of the instant published disclosure (USPgPub 2020/0360505), discussing subunit immunogenic compositions does not discuss, with sufficient specificity, any single or combination of the polypeptide subunits selected from: the capsid, precursor membrane, envelope, non-structural polypeptides: NS1, NS2A, NS2B, NS3, NS4A, NS4B, and/or NS5, encompassed by instant claims 196-204.  There is no working example or guidance in the current state of the art for efficacy and safety of a Zika subunit vaccine. 
Instant claims 196 and 214 require a composition comprising one or more antigens from a Zika virus with and without, respectively, “at least one non-human cell adaptation mutation”.  It is not clear what is intended by this phrase since Zika virus is an arbovirus, mainly transmitted through mosquitoes to numerous animal species, see the bottom of the second column of the first page of Haddow et al. (PLoS Neglected Tropical Diseases. 2012; 6 (2): e1477). As such, it is not clear what mutations in a Zika virus genome could be identified as a “non-human cell adaptation mutation”, as instantly required, since the RNA virus circulates through a number of mosquito-
Instant claims 197, 205, and 206 require that the at least one adaptation mutation occurs at position 98 of SEQ ID NO: 1, or at a position corresponding to position 98 of SEQ ID NO: 1. Instant claim 206 requires that the at least one adaptation mutation is a Trp98Gly (W98G) in SEQ ID NO: 1. Claim 198 also requires that the at least one adaptation mutation is a Trp98Gly (W98G), but the location of the mutation within the Zika genome is indeterminable. However, Zika virus undergoes an abundance of mutations due to its polymerase incapable of proofreading (see the top of the abstract of Borucki et al. (PLoS One. December 2019; 14 (12): e0225699). The skilled artisan would be unable to determine where a position corresponding to position 98 of SEQ ID NO: 1, as asserted by the claims, would be, as evidenced by Musso et al. (Clinical Microbiology Reviews. July 2016; 29 (3): 487-524). In Table 2, Musso et al. show that the length of NS1, where W98G occurs (discussed at least in instant paragraph [0009] of the instant published disclosure), differs between different Zika virus strains.  The African MR 766 prototype strain NS1 is 342 amino acid residues in length and French Polynesia H/PF/2013 strain is 352 residues in length. Therefore, the skilled artisan would be unable to determine where a 
Instant claims 199 and 207 require that the Zika virus does not comprise a mutation in the envelop protein. Haddow et al. supra sequence the open reading frames of five isolates from mosquitoes and determined two distinct geographic lineages of Zika with extensive genetic variations in the envelop sequences among the MR 766 strains, see the abstract, Author Summary, “Genetic variation among the three MR 766 sequences” and Figure 2. Due to the rapid mutation rates in Zika viruses and the quantity of strains, it is unclear how one skilled in the art would determine whether an envelope protein does not possess a mutation without a consensus sequence template for comparison and an a conclusory analysis that an envelope protein does not possess a mutation compared with the designated consensus sequence template. 
Also see the entire teachings of Borucki et al. supra, discussing extensive divergence in Zika virus genotype pattern analysis.  In the “Author Summary” and “Animal sources of ZIKV” of Faye et al. (PLoS Neglected Tropical Diseases. 2014; 8(1): e2636) discuss molecular evolution and recombination events of various Zika virus lineages from 1968 to 2002. It is unclear which or how any mutation could be identified specifically as “non-human” or identify a Zika virus that does or does not possess an Env mutation compared with other Zika family members. 
The instant working Example 2 describes administering a purified inactivated Zika virus vaccine (PIZV) comprising the PRVABC59 genome with a W98G expressed in NS-1. Upon administration of the instant PIZV, AG129 mice were protected against homologous PRVABC59 challenge. In Example 4, PIZV administration to Flavivirus-naïve 124 human subjects is characterized as well tolerated, immunogenic and safe. 

Instant claim 212 is drawn to administering the instant Zika virus vaccine or immunogenic composition to a subject that is or is intending to become pregnant. There is no working example demonstrating protective efficacy and safety of the instant Zika virus vaccine to a subject that is or is intending to become pregnant. There is no teaching or guidance provided in the current state of the art demonstrating protective efficacy and safety of a Zika virus vaccine in a subject that is or is intending to become pregnant. On page 598 of Abbink et al. (Nature. October 2018; 16: 594-600) and the entire reference of Marban-Castro et al. (European Journal of Obstetrics and Gynecology and Reproductive Biology. 2021; 265: 162-168) discuss the challenges for testing and determining efficacy of Zika virus protection in pregnancy that are not ameliorated by the guidance, discussion, or data provided in the instant disclosure. 
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to use the invention commensurate in scope with the instant claims.
       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 196-215 are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Barbero Calzado et al. (WO 2017/109223), as evidenced by Duggal et al. .
Barbero Calzado et al. claim an inactivated Zika virus vaccine, see claims 22 and 23, comprising an alum adjuvant, see claims 33-35. On page 14, lines 1 and 3, Barbero Calzado et al. state that the Zika virus used in the embodiments is KU501215.1, which is the Zika virus strain PRVABC59 discussed in paragraph [0077] of the instant published disclosure, USPgPub 2020/0360505. 
While Barbero Calzado et al. do not mention the instantly required W98G point mutation in NS1 corresponding to position 98 of instant SEQ ID NO: 1, Duggal et al. teach that the original PRVABC59 patient serum isolate possesses a W98G point mutation in NS1 in the first paragraph under section “3. Discussion”. Therefore, the requisite W98G point mutation in NS1 corresponding to position 98 of instant SEQ ID NO: 1 is an inherent feature of the original PRVABC59 patient serum isolate, as evidenced by Duggal et al.
“[A] prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nontheless inherent in it.” See In re Oelrich, 666 F.2d at 581.  Additionally, the courts have determined that “[I]nherency is not necessarily coterminus Mehl/Biophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999).  That is, it need not have been appreciated or recognized that the prior art reference inherently discloses the same invention for the reference to be anticipatory.  See Mehl/Biophile Int’l Corp. v. Milgraum 192 F.3d 1362, 1365 (Fed. Cir. 1999); Atlas Power Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999). There is no distinction between the instant PRVABC59 (KU501215.1) Zika virus comprising a W98G residue in NS1 from the KU501215.1 (PRVABC59) Zika virus comprising a -98G residue in NS1 of Barbero Calzado et al., as evidenced by Duggal et al. These teachings of Barbero Calzado et al. anticipate instant claims 196-201 and 203-210. 
Barbero Calzado et al. further anticipate that the Zika virus is inactivated with formalin, see the top of page 108 and “B)” on page 111, as required by instant claim 202. At the bottom of page 21, Barbero Calzado et al. anticipate a method of administering the Zika virus vaccine to prevent or treat infection in a subject that may be pregnant or intend to become pregnant, as required by instant claims 211-214. In the full paragraph in the middle of page 115, Barbero Calzado et al. anticipate prime and boost administrations of the Zika virus vaccine, as required by instant claim 215.
    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim are 196-198, 200, 203-206, 209-212, and 215 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55, 56, 60-62, 65, 66, and 70 of copending Application No. 16/761,329 (reference application). Although the claims at the both sets of claims are drawn to a Zika virus vaccine or immunogenic composition comprising an alum adjuvant and a mutation that occurs at position 98 of SEQ ID NO: 1, or at a position corresponding to position 98 of SEQ ID NO: 1, where the mutation is Trp98Gly (W98G) and the Zika virus is from strain PRVABC59 that is used in a method of treating and preventing Zika virus infection in a subject that is pregnant or has an intention of becoming so, and where the composition is administered in a prime-boost regimen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 196-199 and 201-210 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19, 21-23, and 25 of copending Application No. 16/761,340 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a formalin-inactivated pharmaceutical Zika virus composition comprising an alum adjuvant and a mutation that occurs at position 98 of SEQ ID NO: 1, or at a position corresponding to position 98 of SEQ ID NO: 1, where the mutation is Trp98Gly (W98G) and which does not comprise an Env mutation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648